Judgment, Supreme Court, New York County (Eileen Bransten, J.), entered December 18, 2007, denying the petition to annul respondent’s determination rejecting petitioner’s attempt to succeed a deceased public housing tenant as a remaining family member, unanimously affirmed, without costs.
The determination that petitioner was not eligible for “remaining family member” status upon the death of the nonrelated tenant was neither arbitrary nor capricious (see generally Jamison v New York City Hous. Auth.-Lincoln Houses, 25 AD3d 501 [2006]). Petitioner was unable to demonstrate that she met several of the requirements outlined in respondent’s management manual.
*533We have considered petitioner’s remaining arguments and find them unavailing. Concur—Tom, J.E, Friedman, Nardelli, Buckley and Abdus-Salaam, JJ. [See 18 Misc 3d 1102(A), 2007 NY Slip Op 52380(11).]